MEMORANDUM **
Elaine Adamson appeals the district court’s order remanding her action for disability benefits to the Administrative Law Judge (“ALJ”) for further proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion the district court’s decision to remand to the ALJ for further proceedings rather than for payment of benefits, Harman v. Apfel, 203 F.3d 1151, 1155 (9th Cir.2000), and we affirm.
The district court remanded because, in light of this court’s intervening decision in *915Reddick v. Chater, 157 F.8d 715, 728 (9th Cir.1998), the ALJ may have erred by discrediting Adamson’s testimony, failing to adequately consider persistent fatigue in evaluating residual functional capacity, and failing to accord proper weight to the testimony of Adamson’s physicians. Because the ALJ is in a better position than this court to evaluate the evidence and because additional proceedings can remedy the defects in the original administrative proceedings, the district court did not abuse its discretion by remanding for further proceedings. See Marcia v. Sullivan, 900 F.2d 172, 176-77 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.